Title: To George Washington from James Wood, 7 July 1758
From: Wood, James
To: Washington, George



Sir
Winchester, 7th July 1758.

The 24th of this Month is appointed the day for the Election; Mr Jones has promised to be here. I wish with him and the rest of Your Friends, that it were possable that you could be present to give Life to the cause. I have done my endeavour to search into the Opinions of the people, and cannot percieve Your Interest on the decline, though some try to perswade me to the contrary. I must own Experience has convinced me there is no relying on the promises of the common Herd, the promise is too oft forgot when the Back is turned. There are many of us Embarked in the same cause with You, and a disappointment will sit heavy on us: If the duty of Your Station will permit come down and shew your Face. I think I can then promise Success. If you cannot, depend nothing in my power shall be wanting to promote Your Interest. Mrs Wood and the rest of the Family send their Complimts with their Sincere wishes for your prosperity. I am with respect. Sir. Your most humble Servant

J. Wood

